Citation Nr: 1456164	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The RO is the Agency of Original Jurisdiction (AOJ).  

In April 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board adjudicated this appeal in a January 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the January 2014 decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the JMR, the Parties agreed that VA has not met its duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  Specifically, the Parties agreed that VA must obtain a medical opinion as to whether the Veteran's acquired psychiatric disorder had onset or was caused by his active service from October 1968 to August 1971.  

VA provided an examination with regard to the Veteran's claim in August 2011.  The examiner provided a nexus opinion that the Veteran's diagnosed depressive disorder, not otherwise specified, was less likely than not related to his active service.  

The opinion is inadequate because it is not supported by rationale.  Once VA undertakes the effort to provide an examination when developing a service-connection claim it must provide an adequate one.  A remand is therefore necessary to provide an adequate examination and obtain an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA compensation and pension examination with regard to the claim on appeal.  The examiner must review the Veteran's claims file and interview the Veteran.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed depressive disorder, not otherwise specified, (and any additional psychiatric disorder that the examiner may identify) had onset during or was caused by the Veteran's active service.  The examiner must support his or her conclusion with a complete rationale (explanation).   

2.  This is a complex case from the Veterans Court. Review the examination report, keeping in mind that the reason this Remand is necessary is because the previous medical opinion was inadequate due to lack of a rationale.  If the report is inadequate, take immediate corrective action.  

3.  Then readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




